1. The principal contention of the plaintiff board — that the defendant Housing Appeals Committee (H.A.C.) failed to take into account the city’s long range planning considerations as well as its general record in making provision for low income housing — is without merit. It is apparent from page eleven of the decision that H.A.C. was fully aware of, and acted in accordance with, its statutory responsibility as explained in Board of Appeals of Hanover v. Housing Appeals Comm. 363 Mass. 339, 367 (1973). 2. The judge correctly ruled that the board may not complain of the failure of H.A.C. to render its decision within the thirty-day period set forth in G. L. c. 40B, § 22. That section makes it clear that, if the time limit is other than directory (see Boston v. Barry, 315 Mass. 572, 578 [1944]), it is intended to confer a right only on the applicant for the permit, and that the board has no standing to complain of the delay.

Judgment affirmed.